Name: 85/81/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/71/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy
 Date Published: 1985-02-08

 Avis juridique important|31985D008185/81/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/71/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic) Official Journal L 037 , 08/02/1985 P. 0006 - 0010+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 8 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/71/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 85/81/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/71/EEC ( 1 ) , THE COMMISSION INSTITUTED IN THE INLAND AREAS OF THE REGION OF CORSICA , FRANCE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/71/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/71/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE INLAND AREAS OF THE REGION OF CORSICA , FRANCE 1 . TITLE PILOT ACTION BASED ON THE DEVELOPMENT OF CROP AND LIVESTOCK FARMING AND FORESTRY IN THE REGION OF CORSICA IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE AIM OF THE PILOT ACTION IS THE ECONOMIC DEVELOPMENT OF TWO SECTORS IN THE DISADVANTAGED AREAS OF THE REGION OF CORSICA , PRIMARILY ON THE BASIS OF LIVESTOCK FARMING WITH ADDITIONAL MEASURES TO EXPLOIT THE FORESTS , ENCOURAGE LOCAL CRAFT INDUSTRIES , PROMOTE TOURISM , IMPROVE INFRASTRUCTURE AND PROVIDE BUSINESS ADVISORY SERVICES . THE OBJECT IS TO TRY OUT AN INTEGRATED DEVELOPMENT MEASURE FOR RURAL RENEWAL IN AN ARID MOUNTAINOUS AREA WHICH WILL RECONCILE ECONOMIC DEVELOPMENT WITH THE ENHANCEMENT AND PROTECTION OF THE NATURAL ENVIRONMENT . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA THIS TYPE OF AREA , TAKEN AS A WHOLE , EXHIBITS THREE CHARACTERISTICS : DECLINING POPULATION , INCREASINGLY EXTENSIVE USE OF GRASSLAND AND STAGNATION OF INTENSIVE STOCKFARMING . THE WOODLANDS , WHICH ARE OF TYPICALLY MEDITERRANEAN TYPE , ARE SUFFERING SERIOUS DETERIORATION AS A RESULT OF THE PRACTICE OF BURNING OFF . THE PILOT ACTION IS CONCERNED WITH TWO AREAS : THE CORTENAIS AND CASTAGNICCIA REGIONS IN THE DEPARTMENT OF NORTHERN CORSICA AND THE SARTENAIS , TARAVO AND ALTA-ROCCA REGIONS IN THE DEPARTMENT OF SOUTHERN CORSICA . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO DECEMBER 1985 , THE FOLLOWING INDIVIDUAL OPERATIONS ARE TO BE CARRIED OUT : ( A ) AGRICULTURE : - RURAL INFRASTRUCTURES , - GUIDANCE AND ADVISORY SERVICES , UPGRADING OF CROP AND LIVESTOCK FARMING AND FORESTRY AREAS BY MEANS OF LAND IMPROVEMENT AND FARM INVESTMENTS , - STOCK BREEDING : HEALTH MEASURES AND JOINT RESEARCH , - JOINT PURCHASE OF FARM EQUIPMENT , - IMPROVEMENT OF EXISTING WOODLANDS AND EXPLOITATION OF CHARACTERISTIC TREE SPECIES , - INCREASING THE MARKET VALUE OF AGRICULTURAL PRODUCTS ; ( B ) SECONDARY SECTOR : - SECTORAL STUDIES , - JOINT SERVICES FOR FIRMS ; ( C ) RURAL TOURISM : - IMPROVEMENT OF ACCESS , - COUNTRYSIDE HOLIDAY ACCOMMODATION AND CAMPING SITES , - TOURIST ROUTES AND PROMOTION ; ( D ) GENERAL MEASURES : - INFRASTRUCTURE , - ECONOMIC ADVISORY SERVICES ; ( E ) ENVIRONMENT : STUDY ON THE OPTIMUM USE OF RURAL RESOURCES CONSONANT WITH THE PROTECTION OF THE ENVIRONMENT . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : SGCI ( SECRETARIAT OF THE INTERMINISTERIAL COMMITTEE ) AND MINISTRY OF AGRICULTURE , - FOR IMPLEMENTATION : PREFECT OF THE REGION , COMMISSIONER OF THE REPUBLIC . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE INLAND AREAS OF THE REGION OF CORSICA , FRANCE FINANCING ESTIMATES OPERATIONS * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGET ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . AGRICULTURE - RURAL INFRASTRUCTURES ( 3 ) * - * - * - * - * - * 578,8 * 183,3 * ( 1 ) * 149,9 * ( 1 ) * 149,9 - GUIDANCE AND ADVISORY SERVICES * 200 * - * - * 100 * 50 * 240 * - * - * 120 * 50 * 220 - UPGRADING OF CROP AND LIVESTOCK FARMING AND FORESTRY AREAS : - LAND IMPROVEMENT * 228 * - * - * 80 * 35 * 243 ( 2 ) * - * - * 85 ( 2 ) * 35 * 605 - FARM INVESTMENTS * 880 * - * - * 220 * 25 * 880 ( 2 ) * - * - * 220 ( 2 ) * 25 * 605 - STOCKBREEDING : - HEALTH MEASURES * 20 * - * - * 10 * 50 * 20 * - * - * 10 * 50 * 100 - RESEARCH * 220 * - * - * 40 * 18 * 220 * - * - * 40 * 18 * 100 - JOINT PURCHASE OF FARM EQUIPMENT * 240 * - * - * 60 * 25 * 240 * - * - * 60 * 25 * 120 - CHESTNUT AND OLIVE PLANTATIONS * 80 * - * - * 40 * 50 * 160 * - * - * 80 * 50 * 120 - RENEWAL AND UPGRADING OF CORK PLANTATIONS AND STANDS OF HOLM-OAK * - * - * - * - * - * 140 * - * - * 70 * 50 * 70 - INCREASING MARKET VALUE OF PRODUCTS ( 3 ) * - * - * - * - * - * 516 * 129 * 25 * 103,2 * 20 * 103,2 B . SECONDARY SECTOR - SECTORAL STUDIES * - * - * - * - * - * 87 * - * - * 60,9 * 70 * 60,9 - JOINT SERVICES : - INVESTMENT * - * - * - * - * - * 290 ( 4 ) * - * - * 145 * 50 * 145 - OPERATION ( 3 ) * - * - * - * - * - * 205 * - * - * 112,75 * 55 * 112,75 C . TOURISM - ACCESS * - * - * - * - * - * 124 ( 4 ) * - * - * 62 * 50 * 62 - TOURIST FACILITIES ( CAMPING SITES AND COUNTRYSIDE HOLIDAY ACCOMMODATION ) * - * - * - * - * - * 367 * - * - * 183,5 * 50 * 183,50 - STUDY OF TOURIST ROUTES AND PROMOTION * - * - * - * - * - * 126 * - * - * 69,3 * 55 * 69,3 D . GENERAL MEASURES - INFRASTRUCTURE * - * - * - * - * - * 250 * 100 * 40 * 25 * 10 * 25 - ECONOMIC ADVISORY SERVICES * - * - * - * - * - * 100 ( 4 ) * - * - * 50 * 50 * 50 F . ENVIRONMENT - STUDY * 40 * - * - * 40 * 100 * 40 * - * - * 40 * 100 * 80 TOTAL * 1 908 * - * - * 590 * - * 4 826,8 * 412,3 * - * 1 686,55 * - * 2 276,55 ( 1 ) THE OPERATIONS ELIGIBLE UNDER REGULATION ( EEC ) NO 1760/78 WILL BE FINANCED AT THE RATE OF 40 % OF ELIGIBLE COSTS FROM THE EAGGF , GUIDANCE SECTION , PLUS AN ADDITIONAL 10 % UNDER BUDGET ARTICLE 550 . THE OTHER OPERATIONS , IN AREAS WHERE THE AGRICULTURAL POPULATION ACCOUNTS FOR LESS THAN 35 % OF THE TOTAL POPULATION , WILL BE FINANCED AT THE RATE OF 50 % UNDER BUDGET ARTICLE 550 . ( 2 ) THE BREAKDOWN OF COSTS FOR THE UPGRADING OF THE CROP AND LIVESTOCK FARMING AND FORESTRY AREAS AS BETWEEN LAND IMPROVEMENT AND FARM INVESTMENTS MAY BE REVISED . ( 3 ) THE PAYMENTS FOR THESE OPERATIONS MAY BE COMPLETED IF NECESSARY IN 1986 . ( 4 ) PUBLIC EXPENDITURE .